DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-14, 16 and 17, are pending and being examined. 

Response to Amendment
The previous rejection of Claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-4, 11, under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0059251 A1 to Poppe et al. (hereinafter Poppe) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-3, 5, 6, 8, and 11, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-099654 A to Shimizu. (hereinafter Shimizu) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-6, and 11, under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s), 1-6, and 11, under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0044578 A1 Bernard et al. (hereinafter Bernard) as evidenced by 
The previous rejection of Claim 1-3, and 10-12, under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0226071 A1 to Leschinski et al. (hereinafter Leschinski) are withdrawn in light of the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-14, and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 16-18, of U.S. Patent No. 11,001,730 B2 (hereinafter US Pat. No. ‘730).

As cite below, although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach each and every component and thus, read upon the instant claims in an anticipatory fashion.


    PNG
    media_image1.png
    87
    123
    media_image1.png
    Greyscale
wherein R1 to R9 is in each case independently alkyl, (claim 7), wherein the open-chain trisubstituted amine (B2) is a trialkylamine, (claim 8), and wherein the open-chain trisubstituted amine (B2) comprises a first corresponding acid having a pKa in aqueous solution between 5 and 14 at 25.degree. C. (claim 9).

Regarding claim 2-4, US Pat. No. ‘730 teaches wherein the monomeric isocyanate is a diisocyanate selected from the group consisting of hexamethylene 1,6-diisocyanate, pentamethylene 1,5-diisocyanate, isophorone diisocyanate, 1,3-bis(isocyanatomethyl)cyclohexane, 4,4'-di(isocyanatocyclohexyl)methane and 2,4'-di(isocyanatocyclohexyl)methane, (claim 2), wherein the polyisocyanate (A) comprises 

Regarding claims 13-14, and 16, US Pat. No. ‘730 teaches a process for producing polyurethane coatings, which comprises reacting a polyisocyanate composition according to claim 1 with at least one binder comprising isocyanate-reactive groups, (claim 17), with at least one binder selected from the group consisting of polyacrylate polyols, polyester polyols, polyether polyols, polyurethane polyols, polyurea polyols, polyetherols, polycarbonates, polyester polyacrylate polyols, polyester polyurethane polyols, polyurethane polyacrylate polyols, polyurethane-modified alkyd resins, fatty acid-modified polyester polyurethane polyols, copolymers with allyl ethers and copolymers or graft polymers thereof. (claim 18).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 8-14, 16 and 17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/060809 A2 in which IN 3957/CHENP/2014 A to Schafer et al. is used as an English equivalent. (hereinafter Schafer).

Regarding claims 1-4, 8, 11, 13, 14, 16 and 17, Schafer teaches an additive with antiflocculating effect (See abstract and page 5), comprising mixing 50 ppm of 

Regarding claims 9, 10, and 12, as cited above and incorporated herein, Schafer teaches claim 1 and 11. Schafer further teaches the composition further includes catalyst such as Lewis acids (page 30, ln 12-14), which meets claim 10, and 12, and antioxidant additives such as 2,6,-di-tert-butyl-4-methylphenol (page 31, ln 24), which meets claim 9.

Claim(s) 13-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0059251 A1 to Poppe et al. (hereinafter Poppe) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).


Poppe further teaches that the above composition can be used in one-component coating compositions (para 90), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occur before immediate use, and/or the normal time it would take to homogenously mix all the components (para 132).

Claim(s) 13-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-099654 A to Shimizu. (hereinafter Shimizu).

Regarding claims 13 and 14, Shimizu teaches an aqueous coating comprising mixing an acrylic polyol, hexamethylene diisocyanate, triethylamine, water, silicon dioxide and N-
The term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occurs before immediate use, and/or the normal time it would take sufficiently stir all the components of the composition. (para 31).

Claim(s) 13-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).

Regarding claims 13-14, Groenewolt teaches a coating composition comprising a binder, a crosslinking agent, and at least one catalyst (See abstract). Specifically, in the Examples, a silanized curative is formed from mixing Basonat HI 100, with Dynasilan 1124, and solvent naptha (para 142-145). A catalyst is formed by mixing triethylamine with bis(2-ethylhexyl) 
Groenewolt further teaches that the above composition can be used in one-component coating compositions (para 89 and 101), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occurs before immediate use, and/or the normal time it would take to stir and combine all the components (para 199).

Claim(s) 13-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0044578 A1 Bernard et al. (hereinafter Bernard) as evidenced by VencoreX Product Data Sheet, “Tolonate HDT 90,” pp. 1-2 (2012), (hereinafter VencoreX).


Bernard further teaches that the above composition can be used in one-component coating compositions (para 217), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occurs before immediate use, and/or the normal time it would take to mix all the components (para 250).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 11, 13, 14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0059251 A1 to Poppe et al. (hereinafter Poppe) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).

Regarding claims 1-4, 11, 16, Poppe teaches a partially silanized HDI trimer curing agent obtained from first mixing a trimerized isocyanate, Basonat HI 100, with Dynasilan 1189, and Dynasilan 1124, which is then mixed with a polyacrylate polyol, solvent naptha, and Nacure 4167, to form the coating composition. (See example 1, para 125-131). The coating composition is applied to panels and cured to form a coating (para 132), which meets claim 13. The above Nacure 4167 meets the additive of an amine-neutralized phosphate of phosphoric acid, mono- or dialkyl esters and an alkylamine as cited on page 34, ln 20-30 of the Applicant’s specification, and meets the additive cited in claims 1, 5, 11 and 13, the above polyacrylate polyol meets the binder cited in claims 13 and 14, and Basonat HI 100 is a isocyanurate based on hexamethylene diisocyanate (HDI), as evidenced by BASF Datasheet 1, and meets the cycloaliphatic polyisocyanate cited in claims 2-4. 
Poppe further teaches the above catalyst, i.e. Nacure 4167, is used in an amount of 0.01-20 wt of the coating composition. (para 30). Poppe further teaches 100 parts of component A with 100 parts of partially silanized HDI trimer component B (para 130-131). If the above the catalyst Nacure 4167 is used in 0.01-20 wt% of the composition, this correlates to 0.002-40 parts of Nacure 4167 per 100 parts of polyisocyanate, which further correlates to 0.002-28 wt% of catalyst per polyisocyanate, which overlaps and meets the claimed range of 10-300 ppm per polyisocyanate, or 0.001-0.03 wt%. (See MPEP 2144.05, “where the claimed 
Poppe further teaches that the above composition can be used in one-component coating compositions (para 90), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occur before immediate use, and/or the normal time it would take to homogenously mix all the components (para 132).

Claim(s) 1-6, 11-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1).

Regarding claims 1-6, 11-14, and 16, Groenewolt teaches a coating composition comprising a binder, a crosslinking agent, and at least one catalyst (See abstract). Specifically, in the Examples, a silanized curative is formed from mixing Basonat HI 100, with Dynasilan 1124, and solvent naptha (para 142-145). A catalyst is formed by mixing triethylamine with bis(2-ethylhexyl) phosphate (para 154-158). Groenewolt further teaches the coating composition is formed by mixing polyacrylate polyol with solvent naptha and the above catalyst to form the binder component with is then mixed with the above modified HDI isocyanurate(para 165-166). The coating composition is applied to a substrate (para 132), and cured (para 135), which meets claim 13. The above mixture of triethylamine with bis(2-ethylhexyl) phosphate meets the 
Groenewolt also teaches the catalyst is used in an amount of 0.01-20 wt% of the composition (para 35), and in the examples, there is 55 wt% of polyisocyanate in the formulation, (para 166), which correlates to 0.02-27 wt% of catalyst to the polyisocyanate, which overlaps and meets the claimed range of 10-300 ppm per polyisocyanate, or 0.001-0.03 wt%. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Groenewolt further teaches that the above composition can be used in one-component coating compositions (para 89 and 101), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occurs before immediate use, and/or the normal time it would take to stir and combine all the components (para 199).

Claim(s) 1-6, 11, 13-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044578 A1 Bernard et al. (hereinafter Bernard) as evidenced by VencoreX Product Data Sheet, “Tolonate HDT 90,” pp. 1-2 (2012), (hereinafter VencoreX).


Bernard further teaches that the above composition can be used in one-component coating compositions (para 217), which are known in the art to be stored before use and meets the storing step cited in claim 13. Furthermore, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which normally occurs before immediate use, and/or the normal time it would take to mix all the components (para 250).

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2011/0059251 A1 to Poppe et al. (hereinafter Poppe) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1), as applied to claim 1, and in further view of US 2018/0244950 A1 to Laas et al. (hereinafter Laas).

Regarding claim 9, as cited above and incorporated herein, Poppe teaches claim 1. Poppe further teaches that the coating may further include additives such as free-radical scavengers (para 100).
	Poppe does not explicitly teach a phenol.
	However, Laas teaches a coating comprising a polyisocyanate component, a hydroxyl-functional binder component, and additives (para 14-18), used in the field of 2K polyurethane coatings (para 1-2), which is the same field of use as cited above in Poppe. Lass further teaches that additives include antioxidants, i.e. free radical scavengers, (para 97), and suitable antioxidants are sterically hindered phenols (para 101), which demonstrates that sterically hindered phenols are suitable antioxidant additives that can be used in polyurethane coatings. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the sterically hindered phenols of Laas as a further additive in Poppe because Laas teaches the same field of use of 2K polyurethane coatings as cited above in Poppe, and Lass further teaches that additives include antioxidants, i.e. free radical scavengers, (para 97), and suitable antioxidants are sterically hindered phenols (para 101), which demonstrates that sterically hindered phenols are suitable antioxidant additives that can .

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2011/0045190 A1 to Groenewolt et al. (hereinafter Groenewolt) as evidenced by BASF Technical Data Sheet, “Basnat HI 100,” pp. 1-2, (2016), (hereinafter BASF Datasheet 1), as applied to claim 1, and in further view of US 2018/0244950 A1 to Laas et al. (hereinafter Laas).

Regarding claim 9, as cited above and incorporated herein, Groenewolt teaches claim 1. Groenewolt further teaches that the coating may further include additives such as free-radical scavengers (para 114-118).
	Groenewolt does not explicitly teach a phenol.
	However, Laas teaches a coating comprising a polyisocyanate component, a hydroxyl-functional binder component, and additives (para 14-18), used in the field of 2K polyurethane coatings (para 1-2), which is the same field of use as cited above in Groenewolt. Lass further teaches that additives include antioxidants, i.e. free radical scavengers, (para 97), and suitable antioxidants are sterically hindered phenols (para 101), which demonstrates that sterically hindered phenols are suitable antioxidant additives that can be used in polyurethane coatings. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the sterically hindered phenols of Laas as a further additive in Groenewolt because Laas teaches the same field of use of 2K polyurethane coatings as cited .

Response to Arguments
Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive.
On page 7, the Applicant argues that the step of “storing” is not taught above in the prior art. This is not persuasive because as cited above, the term “storing” is broadly interpreted as all the components mixed together and any time before use. In this case, it would be seconds before application, which would normally occur before immediate use, and/or the normal time it would take sufficiently stir all the components of the composition.
In response to applicant's argument that the above prior art uses the additive as a “catalyst” and not as a “flocculation” agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the above prior art teaches the claimed additive in amounts that overlap and meet the claimed ranges, and thus, meets the claims.

On page 8, the Applicant further argues that the rejection over claim 9 does not alleviate the issues above. This is not persuasive as addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HA S NGUYEN/Examiner, Art Unit 1766